IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 95-21082
                          Summary Calendar
                       _____________________


     CULLEN CENTER BANK & TRUST,

                                         Plaintiff,

                              versus

     INVESTMENT CHOICES CORPORATION, ET AL.,

                                         Defendants.

     DOV ANVI KAMINETZKY,

                                         Appellant,

                              versus

     UNITED STATES OF AMERICA,

                                        Appellee.
     _______________________________________________________

         Appeal from the United States District Court for
                  the Southern District of Texas
                          (CA-H-95-4403)
     _______________________________________________________

                         October 24, 1996
Before REAVLEY, JONES and STEWART, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
     The order of contempt and commitment, dated December 1,

1995, is affirmed for the following reasons.

     Dov Kaminetzky and his company, Investment Choices, were

liable to Cullen Bank for obligations due for a car wash

operation.   Kaminetzky filed frivolous claims against the

successor to Cullen Bank, and many others, because of the

liabilities of the car wash and other operations.    When the

district court dismissed those claims, it entered on March 16,

1995 an order enjoining Kaminetzky from filing any action raising

an issue alleged in the prior cases without first obtaining

judicial approval.   The court’s order put Kaminetzky on notice

that a violation could be punished by criminal contempt.

     On September 7, 1995, Kaminetzky filed a notice of removal

in federal court, seeking to remove a state court suit between

him and Cullen Bank wherein the Bank sought to recover an

obligation owed because of the car wash operation.    No judicial

approval was sought or obtained for this filing, itself

frivolous.

     The district judge gave Kaminetzky notice that he would be

ordered to appear and show cause why he should not be held in

contempt for violation of the March 16 order, which order the

judge read to Kaminetzky.

     The hearing was held on December 1, 1995, at which time,

after hearing testimony from Kaminetzky and argument by his

attorney, the court found Kaminetzky to have committed a knowing

                                 2
and willful violation of the March 16 order and remended him to

imprisonment for 48 hours.

     Kaminetzky argues that he had inadequate notice of his

violation and of the criminal contempt hearing.   The evidence

reflects no uncertainty about the proceeding and about the

violation.   The court’s findings are supported and its order is

AFFIRMED.




                                 3